Appeal by respondents from an order granting petitioner’s application for a peremptory order directing the members of the council of the city of Long Beach to reopen the annual budget of the city of Long Beach for the year 1939 and to include therein an amount sufficient to pay the petitioner herein the entire balance due on a judgment obtained by it in an action based on a breach of contract, which arose in 1932. Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, without costs, on the authority of Matter of Coombs v. Edwards (280 N. Y. 361). Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.